     Case 3:18-cr-00356-S Document 39 Filed 11/28/18                Page 1 of 3 PageID 93


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                     )      CRIMINAL ACTION NO.
                                              )
       Plaintiff,                             )      3:18-CR-00356-S
                                              )
v.                                            )
                                              )
THOMAS SELGAS,                                )
MICHELLE L. SELGAS,                           )
                                              )
       Defendants.                            )
                                              )

 WITHDRAWAL OF JOINT REQUEST TO MODIFY CONDITION OF PRETRIAL
RELEASE THAT PROHIBITS THE DEFENDANTS FROM POSSESSING A FIREARM

       The Court has informed counsel for Mr. Selgas that there is, in fact, no restriction on his

ability to possess a firearm. Mr. Selgas mistakenly believed he was unable to possess a firearm

because this matter was discussed in the initial pretrial services interview. The undersigned should

not have relied on Mr. Selgas’ understanding and checked the actual order concerning the

conditions of release. The motion (Document 37) should be withdrawn as moot as to both Mr. and

Mrs. Selgas. The undersigned apologizes for the inconvenience it caused the Court.
Case 3:18-cr-00356-S Document 39 Filed 11/28/18   Page 2 of 3 PageID 94


                                           Respectfully submitted,




                                           /s/ Franklyn Mickelsen
                                           Franklyn Mickelsen
                                           Tx. Bar No. 14011020
                                           Broden & Mickelsen
                                           2600 State Street
                                           Dallas, Texas 75204
                                           214-720-9552
                                           214-720-9594 (facsimile)
                                           mick@texascrimlaw.com

                                           Attorney for Defendant
                                           Thomas Selgas


                                           /s/ John M. Helms
                                           John M. Helms
                                           Tx. Bar No. 09401001
                                           Law Office of John M. Helms
                                           12240 Inwood Road, Suite 220
                                           Dallas, Texas 75244
                                           469-951-8496
                                           john@johnhelmslaw.com

                                           Attorney for Defendant
                                           Michelle Selgas
    Case 3:18-cr-00356-S Document 39 Filed 11/28/18                  Page 3 of 3 PageID 95


                                 CERTIFICATE OF SERVICE

       I, Franklyn Mickelsen, certify that on November 28, 2018, I caused the foregoing document

to be served via electronic filing on all counsel of record.



                                                               /s/ Franklyn Mickelsen
                                                               Franklyn Mickelsen
